  Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 1 of 53 Pageid#: 1




                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF VIRGINIA
                                (Harrisonburg Division)

ELLEN MASON,

                       Plaintiff,

               vs.                                                    5:20-cv-00065
                                                     Civil Action No. _____________

PFIZER, INC., PHARMACIA LLC f/k/a
PHARMACIA CORPORATION, PARKE,                        JURY TRIAL REQUESTED
DAVIS & COMPANY LLC as successor-in-
interest of PARKE, DAVIS & COMPANY,
AND WARNER-LAMBERT COMPANY
LLC f/k/a WARNER-LAMBERT
COMPANY

                       Defendants.

                                              COMPLAINT

       Plaintiff Ellen Mason (“Plaintiff”) files her Complaint against Defendants Pfizer, Inc.

(“Pfizer”), Pharmacia LLC f/k/a Pharmacia Corporation (“Pharmacia”), Parke, Davis & Company

LLC as successor-in-interest of Parke, Davis & Company (“Parke Davis”), and Warner-Lambert

Company LLC f/k/a Warner-Lambert Company (“Warner Lambert” and collectively,

“Defendants”).

                              I.      NATURE OF THE ACTION

       This is a product liability action to recover damages for catastrophic and irreparable

injuries. Following her ingestion of Defendants’ blockbuster anti-epileptic drug, Dilantin, Plaintiff

suffered severe and permanent cerebellar atrophy reaction that was the direct and proximate result

of Defendants’ wrongful conduct in connection with the design, manufacture, labeling, sale,

testing, marketing, advertising, promotion, and/or distribution of Dilantin.

                                        II.     PARTIES

       1.      Plaintiff Ellen Mason is a citizen of Virginia who lives in Broadway, Virginia.


PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 1
   Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 2 of 53 Pageid#: 2




        2.      Defendant Pfizer, Inc. is a Delaware corporation with its principal place of business

at 235 East 42nd Street, New York, New York 10017. For purposes of diversity, Pfizer is a citizen

of New York.

        3.      Defendant Pharmacia LLC (f/k/a Pharmacia Corporation) is a Delaware limited

liability company whose sole member is Wyeth Holdings LLC, whose sole member is Anacor

Pharmaceuticals, Inc., a Delaware corporation with its principal place of business in New York.

Accordingly, Pharmacia LLC is a citizen of Delaware and New York for the purposes of diversity

jurisdiction.

        4.      Defendant Parke, Davis & Company LLC as successor-in-interest of Parke, Davis

& Company is a Michigan limited liability company whose sole member is Pfizer International

LLC, whose sole member is Pfizer Inc. As set forth above, Pfizer Inc. is a Delaware corporation

with its principal place of business in New York. Accordingly, Parke, Davis & Company LLC is

a citizen of Delaware and New York for the purposes of diversity jurisdiction.

        5.      Defendant Warner-Lambert Company LLC (f/k/a Warner-Lambert Company) is a

Delaware limited liability company whose sole member is Pfizer Inc., a Delaware corporation with

its principal place of business in New York. Accordingly, Warner-Lambert Company LLC is a

citizen of Delaware and New York for the purposes of diversity jurisdiction.

                             III.    JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction over this lawsuit pursuant to 28 U.S.C.

§1332 because there is diversity of citizenship between the parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs. The Court has jurisdiction over Defendants

because they engaged in business in this judicial district in connection with the transactions and

occurrences giving rise to this action, and because the wrongful conduct challenged herein was




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 2
     Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 3 of 53 Pageid#: 3




directed at, took place in, and/or had foreseeable injurious effects in this judicial district and the

State of Virginia. The Court also has exercise jurisdiction over Defendants because they have

sufficient minimum contacts in Virginia and intentionally avail themselves of the markets within

Virginia through the promotion, sale, marketing, and distribution of their products in Virginia, thus

rendering the exercise of jurisdiction by this Court proper and necessary. Each Defendant is

licensed to conduct and/or is systematically and continuously conducting business in the State of

Virginia, including, but not limited to, marketing, advertising, selling, and distributing drugs

including Dilantin to residents of Virginia. Defendants have continuously and systematically

engaged in business in this judicial district and the State of Virginia such that they have subjected

themselves to personal jurisdiction in this Court for all purposes.

        7.      Venue is proper in this judicial district pursuant to (i) 28 U.S.C. §1391(b)(2),

because a substantial part of the events or omissions giving rise to the claim occurred in this

judicial district; and (ii) because Defendants regularly and systematically conduct business in this

judicial district including, without limitation, the transactions at issue in this action. Venue is also

proper in this judicial district pursuant to 28 U.S.C. §1391(a)(2) because Plaintiff’s claims arose

from events taking place within this judicial district and Plaintiff resides in this district

                               IV.     FACTUAL BACKGROUND

A.      Overview of the Case

        8.      Dilantin (phenytoin) is an anti-seizure medication that has been designed,

developed, manufactured, advertised, and distributed by Defendants and/or their predecessors

since 1939. Since that time, the global epilepsy market has emerged as a multi-billion-dollar

enterprise for pharmaceutical companies. In the last few years alone, Defendants have reaped




PLAINTIFF’S ORIGINAL COMPLAINT                                                                  PAGE 3
    Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 4 of 53 Pageid#: 4




hundreds of millions of dollars in sales from their blockbuster drug. Across the decades following

product launch, Defendants have sold billions of dollars of Dilantin throughout the world.1

        9.       Cerebellar atrophy is an undeniably severe and permanent side effect of Dilantin.

It is the process in which neurons in the cerebellum – the area of the brain that controls

coordination, balance, speech, cognition and emotions – deteriorate and die leading to shrinking

of the cerebellum and, subsequently, to irreversible and catastrophic balance, speech, and memory

deficits and potential death. Despite substantial scientific literature, Defendants’ own internal

adverse event reports, and glaring safety signals clearly identifying Dilantin as a primary cause of

cerebellar atrophy, Defendants chose not to include any reference to cerebellar atrophy in its U.S.

Dilantin label until December 2015. Defendants did not change their Dilantin label on their own

initiative or as a result of their own (deficient) internal product safety surveillance protocols.

Instead, Defendants only added the reference in the label to cerebellar atrophy after Plaintiff’s

counsel in this case brought claims against Defendants on behalf of numerous other individuals

who were similarly catastrophically injured.

         10.     Defendants are required to conduct adequate post approval safety surveillance for

all of their drugs, including Dilantin, by collecting and evaluating aggregated safety data and

scientific literature relating to the adverse effects of those drug products. Defendants are required

by law to analyze and determine whether safety signals exist; to report those safety findings to the

FDA; to continuously revise or update their product labels; and to provide an identification of the

current risks associated with Dilantin in order to allow for the safe and effective use of the product,

including warning for the risk of cerebellar atrophy and its related conditions. Defendants did



1
  From 1939 through 1976, Defendants retained 95% of the market share of epilepsy drugs sold in the U.S. From
1976 through 1999, Dilantin Kapseals was the only drug approved by the FDA as extended release phenytoin sodium
capsules.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                        PAGE 4
  Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 5 of 53 Pageid#: 5




none of these things. Instead, by way of limited example, discovery in related cases has revealed

the following:

           •     Defendants have known that Dilantin causes cerebellar atrophy for decades, but did
                 not change their U.S. label until December 2015 and only did so after Plaintiff’s
                 counsel in this case brought legal claims against Defendants on behalf of other
                 individuals with Dilantin-induced cerebellar atrophy;

           •     Defendants changed their Dilantin product labels in foreign countries (including
                 Switzerland, Sweden, Germany, Australia, New Zealand and others) to warn of
                 cerebellar atrophy decades before changing the U.S. Dilantin label;

           •     In foreign countries, Defendants directly warn patients and consumers of the risk
                 of cerebellar atrophy from Dilantin, but do not do so in the United States – even
                 today;

           •     Although Defendants have been involved in Dilantin cerebellar atrophy litigation
                 in the past, Defendants failed to disclose those cases to the FDA or warn U.S.
                 physicians of the risk of cerebellar atrophy from Dilantin despite Defendants’ actual
                 knowledge of the risk of harm;

           •     For nearly 70 years, Defendants ignored and failed to report scientific literature to
                 the FDA that revealed the causal link between Dilantin and cerebellar atrophy;

           •     In at least 2001, 2003, 2008 and 2013, Pfizer studied but did not report to the FDA
                 the risk of cerebellar atrophy from Dilantin;

           •     Defendants have never performed adequate safety signal detection or other
                 pharmacovigilance activities for Dilantin and cerebellar atrophy;

           •     Defendants have not followed their own internal Standard Operating Procedures,
                 which require Defendants to study the Dilantin safety literature every month and
                 conduct safety signal analysis on Dilantin for cerebellar atrophy on a bi-annual
                 basis;

           •     Defendants ignored substantial safety signals for Dilantin and cerebellar atrophy at
                 multiple points in Dilantin’s marketing history, including in 2008 when Defendants
                 performed a safety signal analysis for cerebellar atrophy and disregarded the results
                 even though Defendants’ safety signal report reflected a clear signal and substantial
                 safety concerns relating to cerebellar atrophy;

           •     The safety concerns with Dilantin were so significant that they escalated to the very
                 top of the company – specifically, in 2008 and other years Pfizer’s at-the-time Chief
                 Executive Officer (Jeffrey Kindler) requested and was receiving safety briefing on
                 Dilantin. Despite management awareness at the highest level, Defendants failed to


PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 5
  Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 6 of 53 Pageid#: 6




              take appropriate steps to address the risk-benefit profile of Dilantin or warn U.S.
              prescribing physicians or consumers of the serious risks associated with the drug;

          •   Pfizer triaged Dilantin (and its other off-patent and therefore less profitable drugs)
              into a Pfizer-created safety system that relegates off-patent products to de minimus
              safety oversight in order to reduce the costs associated with and personnel assigned
              to safety oversight of those off-patent products. The end result of this cost-savings
              exercise is substantial risk to public health because safety signals are missed and
              never evaluated as the Pfizer Safety Risk Leads responsible for off-patent drugs
              lack the resources to adequately manage the volume of drugs that are assigned to
              them. Pfizer has the financial resources to adequately monitor safety for all of its
              products, including its less profitable off-patent products like Dilantin. While the
              cost-savings system implemented by Pfizer may result in higher profits, it is not
              reasonable pharmacovigilance for the largest drug company in the world;

          •   Despite frequent overturn of Safety Risk Leads, Pfizer has never implemented a
              safety system that educates successor Safety Risk Leads for a drug product
              (including Dilantin) on the historical safety concerns with that product. In fact,
              Pfizer does not even know who was responsible for Dilantin safety when Parke
              Davis owned the drug, at the time Pfizer bought Parke Davis/Warner Lambert and
              Dilantin in 2000, or the identities of the Safety Risk Leads responsible for Dilantin
              for years after that purchase;

          •   Shortly after Plaintiff’s counsel in this case brought claims against Defendants for
              Dilantin-induced cerebellar atrophy, Defendants’ marketing team was instructed to
              stop detailing (the process by which Defendants’ sales representatives provide
              information directly to doctors on the risk-benefit profile of a drug) prescribing
              physicians on Dilantin, but were advised to leave Dilantin Savings Cards with
              prescribers in a calculated effort to yield more sales of the drug without disclosing
              its risks;

          •   When Defendants changed their Dilantin labels in foreign countries to warn of the
              risk of cerebellar atrophy from Dilantin, Defendants disclosed different and
              additional safety information to those foreign regulatory authorities than
              Defendants provided to the FDA when Defendants changed their U.S. Dilantin
              label to reference cerebellar atrophy in December 2015;

          •   Although Defendants have been cited by the FDA for failing to report serious
              adverse events, Defendants vastly underreported and knowingly soft coded Dilantin
              cerebellar atrophy adverse events as less severe adverse reactions. Defendants also
              directly misrepresented the total number of Dilantin cerebellar atrophy adverse
              events to the FDA when Defendants submitted their Dilantin cerebellar atrophy
              Clinical Overview to the FDA in October 2015; and

          •   Even though Dilantin and Defendants were subject to a Consent Decree and
              Corporate Integrity Agreement with the United States Department of Justice and


PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 6
     Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 7 of 53 Pageid#: 7




               the FDA, Defendants failed to comply with their federal law requirement to report
               cases of cerebellar atrophy to the FDA for decades.

        11.    Defendants’ failure to study and report the scientific literature is also significant.

The scientific literature and reports of Dilantin-induced cerebellar atrophy date back more than 70

years. The scientific studies and peer reviewed literature positively identifying a direct causal link

and/or association between Dilantin and cerebellar atrophy number well over 100 readily available

papers, all which Defendants knew or, at a minimum, should have known about, and should have

but did not disclose to the FDA and U.S. healthcare providers.

        12.    Further, despite hundreds of reports of cerebellar atrophy, gait disturbances, ataxia

and neurological adverse events associated with Dilantin/phenytoin products, no safety

information has been included in the Dilantin labeling to reflect the increased risks to

subpopulations, the unique risk factors, the duration of therapy, or pharmacogenetics on the safety

of the post-marketing experience with these catastrophic and disabling injuries.

        13.    Indeed, despite the significant volume of safety information establishing the known

risks of an adverse reaction as severe and permanent as cerebellar atrophy, Defendants’ United

States Dilantin label remained entirely silent about these risks for decades. To this day, Defendants

still fail to provide sufficient information regarding the risks of cerebellar atrophy to United States

physicians and consumers of Dilantin.

B.      Ellen Mason

        14.    Ellen Mason is a 57-year-old female who resides in Broadway, Virginia. Ms.

Mason took branded Dilantin for several years and, due to her Dilantin use, was diagnosed with

severe cerebellar atrophy. Among other symptoms, Ms. Mason has difficulty with balance, hand

tremors and memory loss.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 7
  Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 8 of 53 Pageid#: 8




 C. Mechanism of Injury
     15.  Cerebellar atrophy is a devastating disease that impacts motor function,

coordination, memory and ability to speak. It is a process in which neurons (nerve cells) in the

cerebellum - the area of the brain that controls coordination and balance - deteriorate and die. The

most characteristic symptom of cerebellar atrophy is a wide-based, unsteady, lurching walk, often

accompanied by a back and forth tremor in the trunk of the body. Other symptoms include

difficulty speaking and swallowing; slow, unsteady and jerky movement of the arms or legs;

slowed and slurred speech, and nystagmus. There is no cure for Dilantin-induced cerebellar

atrophy.

       16.     Dilantin (phenytoin) causes cerebellar atrophy. In particular, Dilantin causes

pathologic alterations, loss of Purkinje cells, Bergmann gliosis, and granule cell damage with

shrinkage of cerebellar white matter through the secondary degeneration of axons. Dilantin

decreases glutamic acid and increases gamma-aminobutyric acid (GABA) concentration in the

brain. GABA is a major neurotransmitter in the cerebellum and is the pathway through which

Dilantin controls the spread of seizures.

       17.     Repeated doses of Dilantin at pathologic levels can overstimulate Purkinje cells,

resulting in their death. Dilantin-related damage of Purkinje cell axons is initiated by an intrinsic

ability of these neurons to induce microsomal enzymes with proliferation of the smooth

endoplasmic reticulum (SER).

       18.     Dilantin has a propensity for the cerebellum. The specific binding site for phenytoin

is in the vicinity of Purkinje cells and granule cells. Phenytoin induces increased firing rates in

cerebellar neurons. The increased neuronal activity is harmful to cerebellar neurons. The neural

target cells are stimulated by DPH to synthesize, at high rates, components of the cytochrome P-

450 containing enzyme system. This inducibility and resulting overexpression of a cytochrome P-


PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 8
  Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 9 of 53 Pageid#: 9




450 fraction correlate with the enlargement of SER compartments in cerebellar neurons during the

course of phenytoin treatment.

       19.     The accumulation of vesicles and tubules in the distal regions of Purkinje cell axons

leads to their local dilatation and can cause disturbances of synaptic transmission to cerebellar

neurons. The selective vulnerability of cerebellar neurons to phenytoin documented by structural,

functional and biochemical changes is the cause of severe motor disturbance and ataxia.

       20.     These pathophysiological mechanisms have been well-documented in the scientific

literature and have been corroborated in human autopsy studies in patients with Dilantin-induced

cerebellar atrophy.

       21.      The schematics below show the anatomy of the cerebellum and the cerebellar

circuitry that is impacted by cerebellar atrophy:




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 9
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 10 of 53 Pageid#: 10




      22.      The effects of cerebellar atrophy include, but are not limited to, the following:

      •     Gait/balance/walking/posture abnormalities: Difficulty maintaining normal upright

            posture, balance, coordinated walking, and running. Unsteady gait, staggering,

            tripping, falling, unsteadiness on stairs or maintaining balance.

      •     Fine motor incoordination: Difficulty with handwriting, cutting food, opening jars,

            buttoning clothes, sewing, typing, playing an instrument or sport.

      •     Speech and swallowing difficulties: Slurred, slow, indistinct speech, abnormal in

            rhythm. Difficulty swallowing or choking (dysarthria and dysphagia).

      •     Visual abnormalities: Blurred vision or double vision. Difficulty moving from word

            to word. Problems following moving objects or shifting gaze from one object to

            another.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 10
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 11 of 53 Pageid#: 11




       •     Increased fatigue: Unexpected fatigue when performing normal activities due in part

             to the need to expend more effort to perform activities that are no longer fluid or

             coordinated. Patients often report needing to “concentrate on” their movements.

       •     Cognitive and mood problems: Cognitive and emotional difficulties. The cerebellum

             plays a role in some forms of thinking. Patients with cerebellar atrophy may experience

             impaired recall of new information or difficulty with “executive functions” such as

             making plans and keeping thoughts in proper sequence. Personality and mood

             disorders, such as increased irritability, anxiety, and depression are more common in

             persons with cerebellar atrophy.

The devastating symptoms of cerebellar atrophy are permanent.

D.     Defendants Have Known That Dilantin Causes Cerebellar Atrophy for Over 70 Years

       23.      For over 70 years, Defendants have known there is a causal relationship between

Dilantin exposure and cerebellar atrophy. Despite Defendants’ safety signal analysis on the risk

of cerebellar atrophy, scientific literature, and adverse event reports, Defendants’ Dilantin label

did not mention the reaction – even once – until December 2015.

       24.      The scientific literature and studies establishing Dilantin as a cause of cerebellar

atrophy include:




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 11
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 12 of 53 Pageid#: 12




             1940   Williamson                     1988    Botez et al.
             1942   Finkelman                      1989    Keier and Volk, et al.
             1954   Livingston                     1991    Abe, et al.
             1958   Utterback, et al.              1994    Ney, et al.
             1958   Hofmann                        1994    Leuf et al.
             1965   Kokenge                        1998    Volk, et al.
             1966   Dam                            1998    Iivainen
             1969   Logan and Freeman              1998    Pulliainen et al.
             1974   Iivainen et al.                2000    Del Negro, et al.
             1976   Ghatak et al.                  2001    Tan, et al.
             1977   Rappaport and Shaw             2003    De Marco, et al.
             1977   Iivainen et al.                2004    Koller, et al.
             1978   Heim, et al.                   2011    Scorza, et al.
             1980   McCain, et al.                 2011    Scorza, et al.
             1984   Lindvall, et al.               2013    Twardowschy, et al.
             1984   Baier et al.                   2013    Sharma, et al.
             1988   Volk, et al.                   2013    Gupta, et .
                                                   2013    Shukla

       25.    In addition to the articles cited above, four different case-control studies and a case-

cohort study confirmed the causal relationship between Dilantin and cerebellar atrophy. The

pertinent findings from these case-controlled studies are summarized below.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 12
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 13 of 53 Pageid#: 13




       26.     In addition to the severe and permanent effects of cerebellar atrophy described

above, the scientific literature attributes dozens of deaths to Dilantin/phenytoin-induced cerebellar

atrophy. Even today, the Dilantin label does not warn of the risk of death from Dilantin-induced

cerebellar atrophy.

E.     Time to Onset of Cerebellar Atrophy from Dilantin Exposure

       27.     Numerous scientific studies have shown that the time to onset for the development

of permanent, irreversible cerebellar degeneration and cerebellar atrophy can occur within one day

to years after exposure to Dilantin.

       28.     Defendants have known for decades that chronic, long term therapy with Dilantin

increases the risks of cerebellar degeneration and atrophy in people of all ages. Extensive human

and animal studies also establish short term exposure to normal or high doses of Dilantin can cause


PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 13
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 14 of 53 Pageid#: 14




permanent, irreversible cerebellar degeneration and atrophy. Despite their longstanding awareness

of these risks, Defendants have never warned of the risk of cerebellar atrophy from short-term or

long-term Dilantin exposure.

       29.     HUMAN EXPOSURE STUDIES

     PAPER/YEAR          TIME TO ONSET                PATHOLOGICAL/              AGE/SEX
                           CEREBELLAR                 RADIOGRAPHIC
                        DAMAGE/ATROPPY                    EVIDENCE
     1957-              3-4 weeks of exposure      Clinical evidence                 N/A
     Utterback,                  to
     RA-                                                                           Seizure
                         therapeutic range of                                      patient
     Parenchymato               PHT
     us Cerebellar
     degeneration
     Complicating
     Dilantin
     Therapy”
     1958-Hoffman,      16 days of exposure to     Post-mortem exam                 28/F
     WH-                    Dilantin/Died          showed exclusive                seizure
                                                   pathological evidence of        patient
     “Cerebellar               exposure to         cerebellar degeneration,
     Lesions after                                 and ruled out other
     parenteral          therapeutic range of      causes
     administration             PHT
     ”
     1977-                30 days exposure to      PEG measurement of             Mean age
     Iivanainen, et                                                               was 16.3
     al.                 therapeutic range of      4th ventricle                   years
                                PHT
     Cerebellar                                                                   (mentally
     Atrophy in                                                                    disabled
     Phenytoin-                                                                    patients)
     Treated
     Mentally
     Disabled
     Patients

     (See also
     Iivanainen-
     1983
     confirming
     short term
     onset)
     1977-                6 weeks exposure to      Postmortem pathological           47/F
     Rappaport &                                   examination of
     Shaw                                          cerebellum confirmed



PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 14
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 15 of 53 Pageid#: 15




    “Phenytoin-        therapeutic range of     cerebellar                   With no
    Related                   PHT               degeneration/atrophy          seizure
    Cerebellar                                                               disorder
    degeneration
    without
    seizures”
    1984-Lindvall,     30 days exposure to      CT scans.                    25/m with
    et al.                                                                   no seizure
                       therapeutic range of     “In our opinion the           disorder
    Cerebellar                PHT               protracted cerebellar
    Atrophy                                     dysfunction and the
    following                                   cerebellar atrophy
    Phenytoin                                   demonstrated by CT
    Intoxication                                Scans were closely related
                                                to short-tern phenytoin
                                                intoxication.”
    1988-Botez, et     30 days exposure to      CT scan confirming             N/A/
    al.                                         cerebellar atrophy within
                       therapeutic range of     1 month of starting
    “Cerebellar               PHT               Dilantin
    Atrophy in
    Epileptic
    Patients”
    1990-Masur, et       1 day Overdose         CT/MRI showed                  N/A
    al.                                         cerebellar atrophy
                        In Patient with no      findings similar to those
    “Cerebellar              seizures           findings of patients with
    Atrophy                                     chronic exposure to PHT,
    following                                   which means that acute
    Acute                                       exposure can cause CA
    intoxication
    with
    Phenytoin”
    1992-             4-7 weeks progressively   CT scans showed                39/M
    Imamura, et            developed on         cerebellar atrophy after
    al.                 therapeutic doses of    starting PHT for several
                               PHT              weeks and CT performed
    “Cerebellar                                 before showed no
    atrophy and                                 cerebellar atrophy
    persistent
    ataxia
    following acute
    intoxication of
    phenytoin”
    1997-              Took twice the dose      MRI showed cerebellar          38/M
    Kuruvilla, et       prescribed for 2-3      atrophy upon admission
    al.                weeks at 600 mg per      and other causes were
                               day              ruled out
    “Cerebellar
    Atrophy After
    Acute



PLAINTIFF’S ORIGINAL COMPLAINT                                                     PAGE 15
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 16 of 53 Pageid#: 16




      Phenytoin
      Intoxication”
      1998-                  Randomized controlled      CT scan showed severe              17/F
      Pulliainen, et         trial of patient who had   cerebellar atrophy in a
      al.                       90 day exposure to      patient with prior CT
                               therapeutic doses of     scan that was normal just
      “A case of                        PHT             prior to starting PHT
      Cerebellar
      Atrophy after
      Phenytoin
      Intoxication,
      Neurologic,
      Neuroradiologi
      c, and
      Neuropsycholo
      gical Findings”
      1999-Awada,            10 day exposure to high    CT/MRI showed mild                30/M
      et al.                      doses of PHT          cerebellar atrophy

      “Residual
      cerebellar
      ataxia
      following acute
      phenytoin
      intoxication”

F.      At-Risk Subpopulations

        30.      Defendants have also known that certain subpopulations are particularly at risk for

the development of cerebellar atrophy. These uniquely at-risk subpopulations include:

        •     pediatric population;

        •     people with intellectual disabilities and people with pre-existing brain injuries;

        •     pregnant women and infants;

        •     poor metabolizers;

        •     females; and

        •     the elderly population.

     1. Pediatric Population, the Intellectually Disabled, and Persons with Pre-Existing
        Brain Injuries are at Increased Risk




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 16
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 17 of 53 Pageid#: 17




       31.     Defendants have known that children, the intellectually disabled, and individuals

with pre-existing brain injuries are at an increased risk of cerebellar atrophy from Dilantin. More

than 20 scientific articles have been published establishing the increased risk of cerebellar atrophy

to these subpopulations from Dilantin. Despite this extensive literature, Defendants’ Dilantin label

did not reference cerebellar atrophy until December 2015. Even today, Defendants’ Dilantin label

– which first mentioned cerebellar atrophy less than two years ago – does not reference an

increased risk to any subpopulation, including children, the intellectually disabled, or individuals

with pre-existing brain injuries.

    2. Poor Metabolizers of Dilantin and the Extended Half Life of the Drug

       32.     Phenytoin has a narrow therapeutic window. As a result, a fine balance must be

struck between efficacy and dose-related side effects. Any factor which changes the protein

binding of phenytoin can alter phenytoin levels, resulting in significant neurotoxicity, including

cerebellar degeneration and cerebellar atrophy.

       33.     Phenytoin demonstrates non-linear pharmacokinetics even within the therapeutic

range. Specifically, the enzyme system involved in phenytoin metabolism gradually becomes

saturated, resulting in a decrease in the rate of elimination of phenytoin as the dose is increased.

This means that once the enzyme system becomes saturated with phenytoin, even a small change

in the dose of phenytoin can lead to a large change in phenytoin levels and significant toxicity.

       34.     Further, phenytoin concentrations leading to enzyme saturation vary considerably

between individuals. Thus, patients taking the same dosage can have up to a 50-fold difference in

plasma phenytoin concentration (inter-individual variability). For these reasons, monitoring of

phenytoin levels should be required to ensure therapeutic efficacy in every individual patient.




PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 17
    Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 18 of 53 Pageid#: 18




        35.      The long half-life of phenytoin also increases the risks of serious adverse effects,

including cerebellar atrophy. The prescribing information for Dilantin or Epanutin (its E.U.

equivalent) reports that the drug’s half-life can range from 11-146 hours, with a typical half-life of

20-60 hours. Half-lives of Dilantin can be prolonged with small dosages due to the saturation

kinetics and resultant drug accumulation with reported half-lives of up to 500 hours.

        36.      Certain racial populations, including Caucasians and African Americans can

possess a genetic predisposition that can render them unable to safely metabolize Dilantin. This

genetic predisposition can lead to Dilantin toxicity even under normal dosing. Studies have shown

that genetic testing can eliminate or reduce the potential for irreversible cerebellar atrophy. In

order to prevent and monitor the elevated risk of cerebellar atrophy in poor metabolizers and other

at-risk subpopulations, genetic testing should be performed prior to initiating therapy with

phenytoin in epileptic patients.

      3. Pregnant Women and Infants are at Increased Risk

        37.      Defendants have known about the heightened risk of Dilantin-induced cerebellar

atrophy and cerebellar degeneration to unborn fetuses and infants. By 1980, scientists reported an

increased risk of cerebellar atrophy in fetuses or infants from mothers who took Dilantin during

their pregnancies.2      The validity of the causal connection is further evidenced through animal

studies reflecting that phenytoin causes brain damage when administered early in development in

laboratory animals.3



2
  Mallow, et al. Arch Pathol Lab Med 104:215-218, 1980) (Gadisseux JF, “Pontoneocerebellar hypoplasia--a probable
consequence of prenatal destruction of the pontine nuclei and a possible role of phenytoin intoxication,” Clin
Neuropathol. 1984 Jul-Aug; 3(4):160-7.
3
  Gestational exposure of PHT in rats can reduce whole brain weight (Tachniba, et al. 1996), delay maturation of
reflexes (Dam 1972), and alter postnatal behaviors such as increased spontaneous locomotion Pizzi, et al. 1992), as
well as learning impairments (Vorhees et al. 1987 and Adams, et al. 1990). (Hatta, et al., “Neurotoxic Effects
of Phenytoin on Postnatal Mouse Brain Development Following Neonatal Administration,” Neurotoxicology and
Teratology, Vol. 21, No. 1, pp. 21–28, 1999).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                           PAGE 18
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 19 of 53 Pageid#: 19




        38.    Despite their awareness of Dilantin’s propensity to cause permanent life-long

cerebellar injuries and even death to infants, the Dilantin label does not warn of the potential of

injury and cerebellar atrophy in fetuses or warn that the drug should not be used when pregnant

due to the risk of cerebellar atrophy.

     4. Females are at Increased Risk

       39.     Defendants knew that females are at higher risk of cerebellar atrophy and to an

increased susceptibility in females to Dilantin neurotoxicity, including cerebellar atrophy and

peripheral neuropathy.

       40.     Defendants’ Dilantin label to this day does not warn of the increased risk of

cerebellar atrophy to females.

     5. The Elderly are at Increased Risk

          44. Defendants also knew the elderly population is also at an increased risk of

          cerebellar atrophy and related injuries from Dilantin.

       45.       Despite the elevated risk to these subpopulations, Defendants have not provided

this safety information to the FDA, physicians or patients or revised their label to warn of the

increased risk of cerebellar atrophy to the elderly.

G.     Folate Supplementation as an Available (But Undisclosed) Potential Treatment for
       Certain Patients with Cerebellar Atrophy

       46.     Folate are forms of folic acid and B vitamins. Long-term phenytoin therapy can

depress folate levels in serum, red blood cell, or cerebrospinal levels in a high proportion of

patients. Phenytoin has also been shown to interfere with folate transport into the nervous system.

Reduction in folate can increase the neurotoxicity from phenytoin and plays a role in the

development of cerebellar ataxia and cerebellar atrophy.




PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 19
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 20 of 53 Pageid#: 20




       47.     Although folate therapy has emerged as a potential treatment for some patients with

cerebellar atrophy, Defendants have not provided recommendations, directions for use, or

warnings regarding the effects of reduced folate in phenytoin users to physicians or consumers.

       48.     Further, even though Defendants recommend the use of folate therapy for

phenytoin patients who develop anemia, Defendants’ label and safety communications do not

propose the use of folate supplementation to prevent or treat cerebellar degeneration or cerebellar

atrophy.

H.     Defendants Tested Chantix as a Treatment for Cerebellar Atrophy

       49.     Defendants developed and marketed Chantix as a smoking cessation drug. Chantix

was approved by the FDA on May 10, 2006, and by 2008 sales had reached nearly $900 million.

In addition to marketing Chantix as a drug that reduces the urge to smoke, Defendants sponsored

patents and several studies aimed at marketing (and profiting from) Chantix as an effective

treatment for Dilantin-induced cerebellar ataxia.

       50.     Defendants’ patent studies, patent applications, and analysis of the potential for off-

label marketing of Chantix to treat cerebellar atrophy and its sequelae not only evidence

Defendants’ keen awareness of the risk of cerebellar atrophy from Dilantin, but also show that

Defendants intend to profit from the treatment of cerebellar atrophy caused by their other drug,

Dilantin.

I.     Dilantin Lacks Efficacy

       51.     Dilantin has an extended regulatory history spanning nearly 80 years. Dilantin has

been marketed in the United States since 1939 for the control of status epilepticus for grand mal

seizures and the prevention and treatment of seizures during neurosurgery. Dilantin, however, was

not approved by the FDA under the 1962 FDCA amendments that require proof of safety and




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 20
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 21 of 53 Pageid#: 21




efficacy based on two well-designed and controlled clinical trials. Instead, in 1970, the FDA issued

a Drug Efficacy Study Implementation (DESI) notice informing phenytoin manufacturers that

several different indications lacked efficacy and safety. At that time, the FDA announced that

Parke Davis would be required to submit an NDA or SNDA to continue to market certain forms

of Dilantin. A few forms of Dilantin were approved through the DESI process in 1970, including

NDA 10-151 and NDA 8-762.

       52.     In 1976, the FDA issued an additional DESI notice that notified all phenytoin

makers that the FDA considered phenytoin to be a new molecular entity that would require an

NDA for all types of non-controlled release oral forms of phenytoin subject to the requirements of

Section 505. Within the same DESI notice, the FDA notified manufacturers of all other forms of

Dilantin, including combination products, that it would require an ANDA in order to continue

marketing the product in the United States.

       53.     For the ANDA to be approved, all sponsors (including Parke Davis), were only

required to show that the drug was bioequivalent to their reference standard for phenytoin

dissolution and pharmacokinetics. As a result, Parke Davis has never conducted the full-scale

clinical trials that it should have conducted to prove the efficacy and safety of Dilantin.

       54.     Thus, Parke Davis’ ANDA 84-349 for Dilantin Kapseals, 30 and 100 mg. was

approved in 1976, not based on two well-controlled trials that established safety and efficacy, but

by merely showing that the product was bioequivalent to one of their own drugs, Dilantin.

       55.     Clinical and scientific evidence has revealed testing mechanisms that allow for the

safer use of Dilantin. Specifically, genetic phenotyping or screening and detection of poor

metabolizers are now readily-available safety options.          Defendants, however, have never

recommended genetic testing for at-risk subpopulations or U.S. consumers.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 21
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 22 of 53 Pageid#: 22




        56.     Since the introduction of Dilantin in 1939, the FDA has approved over 30 AEDs.

The schematic below identifies the various anti-epileptic drugs approved and the length of time

that they have been available to prescribing physicians in the U.S.:




        57.     Since Dilantin (a first-generation AED), came on the market in 1939, numerous

other safer alternative AEDs have emerged. Several leading neurology expert panels in the U.S.

and around the world have evaluated the risks and benefits of Dilantin and determined that it should

not be used as a first line agent to treat seizure disorders.

        58.     The International League Against Epilepsy (ILAE) is the world’s preeminent

scientific body devoted to the study of epilepsy. In 2005, experts retained by the ILAE analyzed




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 22
    Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 23 of 53 Pageid#: 23




the scientific data for efficacy of AEDs. Following this review, the ILAE concluded that i) no

randomized controlled clinical trials existed to establish the efficacy of phenytoin to treat seizure

disorders, and ii) it would not recommend phenytoin as a first-line treatment for seizures.

        59.      The National Institute for Health and Care Excellence (NICE) is the independent

organization based in the United Kingdom responsible for providing evidence-based guidance on

health care. Based on its review of randomized clinical trials and meta-analyses of published

papers, NICE also does not recommend phenytoin as a first-line drug for any seizure type or

epilepsy syndrome.4

        60.      In December 2016, Pfizer and its U.K. affiliate, Flynn Pharma Ltd., were fined

$106 million by the U.K.’s Competition and Markets Authority for abusing their dominant market

position in the U.K. through charging unfair prices for Epanutin, a generic version of Dilantin. As

a part of its investigation, the Competition and Markets Authority produced a 500+ page

memorandum decision. In addition to detailing the unlawful 2,600% price hike that Pfizer and

Flynn implemented for Epanutin, the decision commented on the efficacy of Dilantin/Epanutin as

follows:

        3.43 Phenytoin sodium has been superseded by a number of newer medicines with

        improved efficacy, fewer side effects and/or better safety profiles. This has meant

        that older drugs like phenytoin sodium are not the first – or second – choice

        treatment for epilepsy. As a result, in any given period, very few patients are newly

        prescribed phenytoin sodium capsules.

        61.      The bottom line is that Defendants’ drug lacks efficacy and, particularly given its

many serious side effects, should be restricted or taken off of the market. Indeed, even Defendants’

4
  NICE Clinical Guideline, “Epilepsies: diagnosis and management,” (2004); and Brostoff, et al. “Phenytoin toxicity:
an easily missed cause of cerebellar syndrome,” J Clin Pharm and Therap. (2008); 33:211-214; NICE Clinical
Guideline, “Epilepsies: diagnosis and management,” (2012).


PLAINTIFF’S ORIGINAL COMPLAINT                                                                           PAGE 23
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 24 of 53 Pageid#: 24




own neurology experts concede that Dilantin should not be recommended as a first line therapy

for many seizure disorders due to the availability of safer and more effective alternatives.

J.     Defendants’ Deceptive Marketing Strategies

       62.     Defendants have aggressively marketed Dilantin for decades and made billions of

dollars as a result. To reap these profits, Defendants have distributed thousands of books, bulletins,

and brochures across the U.S. that falsely promoted Dilantin as safe and effective in the treatment

of all types of seizures. Defendants did not disclose any safety information regarding the risks of

cerebellar atrophy in any of these publications.

       63.      For 80 years, Defendants’ Dilantin advertisements have targeted the poor,

intellectually challenged, children, and adults by promoting Dilantin as a life-changing super drug

that could improve the quality of their lives by controlling seizures. At the same time, however,

Defendants knew that these subpopulations were at increased risks of cerebellar atrophy, yet failed

to warn them of those heightened risks, choosing instead to represent that Dilantin was safe to use

when they knew that it was not.

       64.     In 1982, Parke Davis targeted a national marketing campaign at the elderly,

introducing a Parke Davis program called Elder-Care to encourage older patients to ask health care

practitioners for help in managing their medications. Components of the program, which was

distributed to pharmacists in every state in the U.S., included the Elder-Care symbol and patient

information booklets entitled “As We Grow Older.”

       65.     Another brochure developed by Parke Davis in 1983 was entitled “How to Select

Your Pharmacy and Pharmacies,” which collected prescribing and use information from elderly

patients. Nowhere in these publications did Parke Davis disclose to elderly patients the risk of

cerebellar atrophy from Dilantin.




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 24
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 25 of 53 Pageid#: 25




       66.    In 1992, Parke Davis published its Manual on Epilepsy, a marketing manual

disguised as a paperback book on public health educational information. The book falsely

promoted Parke Davis and the safety profile of Dilantin without disclosing its risk of cerebellar

atrophy.

       67.    Parke Davis and Warner Lambert implemented broad strategies for the marketing

of Dilantin from the 1960’s through 2005. In 1995, Parke Davis developed its company Epilepsy

Business Plan as shown below:




       68.    Parke Davis used resources from marketing Dilantin from the previous decades to

aid in the development and marketing of Neurontin alongside Dilantin. The publicly available

Parke Davis business plan from 1995 noted Defendants’ intent to identify and target physicians in

the U.S. who prescribed the most Dilantin.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 25
    Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 26 of 53 Pageid#: 26




        69.      One of Parke Davis/Warner Lambert’s core strategies was to “Capitalize on

Patients” and “strengthen[] Messages to MDs.”

        70.      To “capitalize on patients,” Defendants used the Epilepsy Care System, whereby

Parke Davis staffed paid patient advocates with the Epilepsy Foundation of America (EFA). The

EFA was supposed to be an independent non-profit organization dedicated to assist individuals

with epilepsy with drug selection and healthcare decisions.                   Far from being independent,

Defendants’ paid staffers would direct patients to receive free Dilantin over epilepsy drugs made

by other drug companies. In addition to marketing their product to unsuspecting consumers,

during this process Parke Davis did not disclose the risks of cerebellar atrophy to physician or

patients.5



5
 The EFA was not the only nonprofit foundation Parke Davis cooperated with in an effort to increase Dilantin sales.
The Dreyfus Health Foundation f/k/a the Dreyfus Medical Foundation was another such organization. Through the
Drefus Medical Foundation, Parke Davis explored multiple off-label uses for Dilantin.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                           PAGE 26
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 27 of 53 Pageid#: 27




       71.    Also, in 1995, a similar system was developed by Parke Davis as shown below:




       72.    Defendants have, for many decades, communicated to patients directly using the

EFA and through sponsored physicians in order to fraudulently promote Dilantin as a safe and

effective medicine that would change their lives. In doing so, Defendants consciously concealed

the risks of cerebellar atrophy caused by Dilantin. The schematic below outlines the mechanics of

the Parke Davis business plan for its Epilepsy Care System:




PLAINTIFF’S ORIGINAL COMPLAINT                                                          PAGE 27
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 28 of 53 Pageid#: 28




       73.     As indicated in the Parke Davis business plan, the EFA played a large role in

persuading patients to choose Dilantin to treat their seizure disorders. Parke Davis also used the

EFA to collect information about the use of Dilantin products by these individuals which, in turn,

would help Defendants increase sales of the drug.

       74.     Parke Davis developed tactical planning strategies to implement various marketing

instruments promoting Dilantin. For example, and without ever mentioning the risk of cerebellar

atrophy, Parke Davis promoted Dilantin using reprints of articles that reported favorable use of

Dilantin; medical anatomical references; neurology residents training kits; Merritt-Putnam pads;

patient information sheets; and flash cards attacking competitor drugs, including Tegretol. Parke

Davis also developed several series of videos to use with patients, including “Under Complex

Partial Seizures,” or “The Rest of the Family”, or “Planning for Today,” or “1st Aid for Seizures,”


PLAINTIFF’S ORIGINAL COMPLAINT                                                            PAGE 28
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 29 of 53 Pageid#: 29




and used videos that targeted children with seizures that promoted Dilantin, including “School

Planning for Children,” or “Seizure, Epilepsy and Your Child.” None of these promotional

materials warned of the risk of cerebellar atrophy.

       75.     Parke Davis paid for and established a national system called the Epilepsy

Awareness and Support Exchange or EASE. The program focused on key customers that purchased

Dilantin in large quantities, such as HMOs and hospitals. Parke Davis executed the EASE program

between 1995-2005 as described below.

       76.     When a physician called the national EFA hotline, he or she would be provided

with the Parke Davis treatment guidelines and a Living with Epilepsy Kit for their patients. The

Epilepsy Foundation would also provide the physicians and patients with information directing

them to the RESCON patient assistance program, which was Parke Davis’s third-party vendor that

would partner with Parke Davis to provide Dilantin at a lower cost. The physician would also be

provided treatment guidelines that recommended using Dilantin as the first line agent.

       77.     When a patient called the EFA hotline, he or she would be screened for information

that Parke Davis desired to collect in order to better-market Dilantin and their other AEDs. The

patient would receive direct Parke Davis mailings and kits, which were educational materials

disguised to market Dilantin. None of these marketing materials contained information regarding

the risks of cerebellar atrophy. Below is a diagram of the Parke Davis EASE program:




PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 29
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 30 of 53 Pageid#: 30




       78.    Parke Davis Epilepsy Guidelines were also created to ensure priority use or

prescribing of Dilantin as evidenced below:




PLAINTIFF’S ORIGINAL COMPLAINT                                                   PAGE 30
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 31 of 53 Pageid#: 31




       79.     Parke Davis identified several groups of physicians for targeted marketing. One

such group was physicians who frequently prescribed Dilantin, categorized by the dollar value of

Dilantin prescriptions they had the potential to generate. Another key group was physicians who

had the potential to influence Neurontin or Dilantin use among their colleagues. This included

local champions of the drug, who were recruited and trained to serve as speakers in “peer-to-peer

selling” programs, which were noted to be “one of the most effective ways to communicate [Parke

Davis] message” about Dilantin first, then Neurontin. Parke Davis also targeted residents who

could be used “to influence physicians from the bottom up” and “to solidify Parke Davis’ role in

the resident’s mind as he/she evolves into a practicing physician.”

       80.     Educational activities were also used to implement strategic goals. Teleconferences

linking paid physician moderators with small groups of physicians was another method used to

reach prescribers. Although these teleconferences were titled as educational events, Parke Davis


PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 31
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 32 of 53 Pageid#: 32




internal memos noted that “the key goal of the teleconferences was to increase Dilantin and

Neurontin new prescriptions by convincing non-prescribers to begin prescribing and current

prescribers to increase their new prescription behavior.”

       81.     Speakers bureaus and related programs were other physician-to-physician activities

developed by Defendants to promote Dilantin and Neurontin. Sales employees were encouraged

to “expand the speaker base—identify and train strong Dilantin and Neurontin advocates and users

to speak locally for Dilantin Neurontin”.

       82.     Parke Davis also organized Merritt-Putnam lecture series to improve “public

relations within the neurology community, etc., as well as [to impact] the volume of Dilantin and

Neurontin new prescriptions.” The speakers’ bureau for this lecture series included chairs of

neurology departments and directors of clinical programs at major teaching hospitals. Members of

the speakers’ bureau were invited to special meetings where, in addition to lectures on the clinical

use of Dilantin, they were updated on promotional strategies for the drug. Parke Davis also created

a National Speaker’s Bureau to falsely promote the safety and efficacy of Dilantin as evidenced in

their business plan.

       83.     Parke Davis sought to provide unrestricted educational grants to locally organized

symposia at which it expected Dilantin or gabapentin to be favorably discussed. One memo

recommended the following: “Assist in the organization of a [major university hospital’s] pain

symposium . . . .We will probably write them an unrestricted educational grant to help fund the

project. In return, they will discuss the role of Neurontin in neuropathic pain and Dilantin use,

among other topics. They do have a very favorable outlook toward Dilantin and Neurontin.”

       84.     Pfizer acquired Warner-Lambert and its Parke Davis division in 2000 for $91

billion. As a part of the acquisition, Pfizer acquired Warner-Lambert’s products, including its




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 32
    Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 33 of 53 Pageid#: 33




neurological products such as Dilantin, Cerebyx and Neurontin. After the purchase, Pfizer

continued the Parke Davis business plans described above.

        85.     In May 2004, as a direct result of the above-described conduct, Warner-Lambert

pled guilty to off label marketing and promotion and agreed to pay over $430 million to resolve

criminal charges and civil liabilities in connection with its illegal and fraudulent promotion of

unapproved uses of Neurontin – the AED marketed side-by-side with Dilantin. The settlement

agreement included a Corporate Integrity Agreement, requiring Pfizer to train and supervise its

marketing and sales staff to protect against future off-label marketing conduct.

K.      Defendants Performed and Ignored Their Own Safety Signal Analysis for Dilantin-
        Induced Cerebellar Atrophy

        86.      In 2009, one of Pfizer’s chief safety signal experts, Manfred Hauben, M.D.,

performed a safety signal analysis of the risk of cerebellar atrophy from Dilantin.6 That same year,

Dr. Hauben and another Pfizer safety signal expert, Dr. Andrew Bates, published an article

describing methods by which drug companies are able to use their internal safety databases to

explore and detect safety signals, including signals for cerebellar atrophy. Highlights from that

article are below:




6
 Hauben and Bates, Decision Support Methods For the Protection of Adverse Events in Post-Marketing Data, Drug
Discovery Today (2009)


PLAINTIFF’S ORIGINAL COMPLAINT                                                                      PAGE 33
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 34 of 53 Pageid#: 34




       87.     Dr. Hauben’s analysis prompted Pfizer to change its Dilantin labels to warn about

cerebellar atrophy in foreign countries, but not in the U.S. By at least 2009, Defendants were (i)

aware of cerebellar atrophy as an adverse effect of their drug, (ii) performed a safety signal




PLAINTIFF’S ORIGINAL COMPLAINT                                                           PAGE 34
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 35 of 53 Pageid#: 35




analysis, and (iii) knowingly chose not to change their U.S. label to warn of the risk after the safety

signal was detected.

L.     Known and Uncured Manufacturing Defects

       88.     Since 1990, there have been a total of 64 recalls of Warner Lambert products for

manufacturing and other defects. Several of these recalls included Dilantin products. In 1993, the

company agreed to a consent decree that halted the manufacture of several drugs (including certain

Dilantin product) while its manufacturing processes were changed to comply with law. In 1995,

Warner-Lambert pled guilty to criminal charges and agreed to pay a $10 million fine for hiding

data from the Food and Drug Administration regarding faulty manufacturing processes used for

several of its drugs, including Dilantin. The violations were so significant that Warner-Lambert’s

former vice president for quality control was indicted on criminal charges alleging that he was

involved in an attempt to hide failures in quality control.

       89.     After Pfizer acquired Warner-Lambert and Parke Davis for $91 billion in 2000,

Pfizer became bound to the 1993 Consent Decree. Pfizer consented to a Remedial Action Plan

that required Defendants to comply with Good Manufacturing Processes required by FDA

regulations for the manufacturing of Dilantin products.

       90.      On December 15, 2005 – twelve years after Defendants represented they would

resolve their quality control issues – Pfizer submitted a Supplemental New Drug Application 84-

349/S-045 to the FDA seeking approval for a different manufacturing process to manufacture

Dilantin Kapseals (extended release sodium phenytoin 100 mg) into a form of Dilantin called

Dilantin Capsules. Through this submission, Pfizer reformulated Dilantin 30 mg and 100 mg

Kapseals without disclosing the reformulation to U.S. consumers and healthcare providers. Pfizer,




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 35
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 36 of 53 Pageid#: 36




however, did disclose the reformulation to consumers and prescribing physicians in other

countries, including in Canada, through Dear Healthcare Provider letters.

       91.     In doing so, Pfizer unilaterally altered the manufacturing process for Dilantin

Kapseals 100 mg into a different form of the drug (Dilantin Capsules) that utilized phenytoin

sodium. Pfizer subsequently filed an Amendment to SNDA 84-349/S-045 notifying the FDA that

the new manufacturing changes and enhancements were developed primarily to address

manufacturing concerns that were the subject of the 1993 consent decree between the FDA and

Warner-Lambert.

       92.     The FDA rejected the submission and the bioequivalence studies due to the poor

quality of both the data and submissions. Ultimately the submission was approved by the FDA

Office of Generic Drugs, Division of Bioequivalence on August 7, 2006.

       93.     On October 15, 2007, Pfizer entered into an Amended Consent Decree regarding

the manufacturing deficiencies for Dilantin 30 mg and Dilantin 100 mg capsules. In this Amended

Consent Decree, Pfizer admitted that (even after 14 years) it had not completed the certifications

and remedial action plans that were the subject the 1993 consent decree.

M.     Defendants Were Cited by the FDA for Failing to Review, Analyze, and Report
       Serious Adverse Drug Events

       94.     Section 505(k)(1) of the Federal Food, Drug, and Cosmetic Act [21 U.S.C. §

355(k)(1); see also 21 CFR 314.80 and 314.81] require Defendants to establish and maintain

records and to report data relating to clinical experience, along with other data or information, for

drugs for which an approved application is in effect. Failure to comply with Section 505(k) is a

prohibited act under Section 301(e) of the Act [21 U.S.C. § 331(e)].

       95.     Following a 2009 inspection, the FDA issued a warning letter to Pfizer noting

serious violations relating to Dilantin and other products, including the following:



PLAINTIFF’S ORIGINAL COMPLAINT                                                              PAGE 36
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 37 of 53 Pageid#: 37




       •       Serious and unexpected ADE reports are not promptly investigated as required by

               21 CFR 314.80(c)(1)(ii).

       •       Failure to submit 15-day Alert reports for serious adverse drug experiences as a

               non-applicant to the applicant within 5 calendar days of receipt as required by 21

               CFR 314.80(c)(1)(iii).

       •       Failure to promptly review all adverse drug experience information obtained or

               otherwise received by the applicant from any source as required by 21 CFR

               314.80(b).

       96.     Defendants failed to promptly investigate, review and report to the FDA ADE

reports of cerebellar atrophy from Dilantin exposure.

N.     Defendants Have Known that Dilantin Causes Cerebellar Atrophy and Failed to
       Warn of the Risk

       97.     As noted above, Defendants are required to conduct adequate post approval safety

surveillance for all of their drugs, including Dilantin, by collecting and evaluating aggregated

safety data and scientific literature relating to the adverse effects of their drugs. Defendants are

required by law to analyze and determine whether safety signals exist; to report those safety

findings to the FDA; to continuously revise or update their product labels; and to provide an

identification of the current risks associated with Dilantin in order to allow for the safe and

effective use of the product, including warning for the risk of cerebellar atrophy and its related

conditions.

       98.     Scientific studies and peer reviewed literature positively identify a direct causal link

and/or association between Dilantin and cerebellar atrophy which Defendants knew or, at a

minimum, should have known about, and should have but did not disclose to the FDA and U.S.

healthcare providers.



PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 37
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 38 of 53 Pageid#: 38




       99.     Defendants have had ample opportunity to change their label to provide adequate

warnings regarding cerebellar atrophy and sufficient instructions on the safe use of Dilantin.

Indeed, using SNDAs and CBEs, Defendants have changed the Dilantin label numerous times to

warn of other adverse reactions. During this same time frame, Defendants provided better

warnings and more information on related conditions in foreign countries, as evidenced by the

labeling for Dilantin and Epanutin products in other countries, including Australia, Canada and

Japan. Pfizer also distributes Patient Information Leaflets directly to Dilantin consumers in the

E.U. that refer to symptoms of cerebellar atrophy. Pfizer, however, does not provide this

information to U.S. patients.

       100.    Medication Guides presented another opportunity for Defendants to warn of these

risks. Medication Guides are patient labeling (21 CFR part 208) which accompany drugs deemed

by the FDA to have serious and significant risks. Medication Guides address issues that are specific

to particular drugs or drug classes. They contain FDA-approved information that can help patients

avoid serious adverse reactions. Medication Guides are developed by manufacturers, reviewed by

the FDA, and are required to be distributed by pharmacies with each prescription. Defendants

should have developed a Medication Guide for Dilantin, independently, to include specific

warnings regarding cerebellar atrophy, ataxia and the associated neurocognitive impairments.

Dilantin’s Medication Guide does not warn about cerebellar atrophy, ataxia and the associated

neurocognitive impairments. Nor does it warn about the risks associated with the duration of

therapy (or chronic exposure) or of the toxicological consequences to the brain and central nervous

system from cerebellar atrophy.

       101.    Defendants should have (but did not) undertake safety surveillance analyses to

include a comprehensive analysis of the available scientific literature, epidemiological studies or




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 38
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 39 of 53 Pageid#: 39




employ data mining techniques using various modalities to assess the risks of prolonged therapy

of Dilantin and cerebellar atrophy that has been associated with their Dilantin products.

       102.    While Dilantin is the leading drug-induced cause of cerebellar atrophy, other drug

companies who market epilepsy drugs warn about the risk of cerebellar atrophy. For example,

AbbVie’s Depakote (another anti-epileptic drug) label warns about the potential for cerebellar

atrophy in the warnings section of its drug’s label. Notably, AbbVie’s warning is based on case

reports and, although Depakote rarely causes cerebellar atrophy and almost all of the Depakote

cases improve on discontinuation of the drug, AbbVie has warned of this risk for years.

       103.    Defendants had and have a duty to collect, review, and disclose all relevant

scientific and safety information as well as to provide adequate directions for the safe and effective

use of Dilantin pursuant to 21 C.F.R. 314.80 and 314.81. Defendants also had and have a duty to

provide adequate warnings and directions for use pursuant to 21 C.F.R. 201.5, 201.56, 201.57,

208, and could have revised their labeling over the last decades pursuant to 314.70, including

adding new warnings and improved direction for use to Plaintiff, her prescribing physicians, and

U.S. healthcare professionals with regard to the risk of permanent, irreversible cerebellar atrophy

and related neurological injuries associated with Dilantin, including irreversible neurotoxicity,

dysarthria (speech impairment), cognitive injuries and ataxia.

       104.     As a direct result of the wrongful acts and omissions listed above and Defendants’

deficient and inadequate warnings, Plaintiff’s prescribing physicians were deprived of the ability

to fully assess the risks and make an informed decision about prescribing Dilantin to Plaintiff. Had

Plaintiff or her prescribing physicians been made aware of the known risks and dangers associated

with Dilantin or the availability of safer alternatives, or had Defendants disclosed such information




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 39
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 40 of 53 Pageid#: 40




to Plaintiff or her prescribing physicians, Plaintiff would not have taken Dilantin and would not

have suffered the permanent and life-altering injuries at issue.

                            Equitable Tolling of Statute of Limitations

        105.     Plaintiff incorporate by reference all prior paragraphs of this Complaint as if fully

set forth herein.

        106.     The running of the statute of limitations is tolled under Virginia law by reason of

Defendants’ fraud and fraudulent concealment. Defendants, through their affirmative

misrepresentations and omissions, actively concealed from Plaintiff and Plaintiff’s prescribing

physicians the true risks associated with Dilantin. As a result of Defendants’ actions, Plaintiff and

Plaintiff’s prescribing and treating physicians did not timely discover or by the exercise of due

diligence reasonably should not have discovered Defendants’ fraud, misrepresentations, or

deception, or that Plaintiff had been exposed to the risks alleged herein and that the neurological

sequelae, including irreversible cerebellar atrophy, cerebellar ataxia, cerebellar degeneration,

dysarthria, and other cognitive injuries were the direct and proximate result of Defendants’ acts

and omissions.

        107.     Defendants are estopped from relying on any statute of limitations because of their

fraudulent concealment of the true risks of cerebellar atrophy, cerebellar ataxia, cerebellar

degeneration, dysarthria, cognitive injuries and related sequelae associated with Dilantin. The

risks identified herein involve non-public information over which Defendants had and have

exclusive control. Defendants knew that this safety information was not available to Plaintiff and

Plaintiff’s prescribing physicians. Because Defendants concealed the risks of cerebellar atrophy,

permanent cerebellar ataxia, cerebellar degeneration, dysarthria, cognitive injuries and related

sequelae associated with Dilantin products, Plaintiff and her prescribing physicians were not aware




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 40
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 41 of 53 Pageid#: 41




of the risks and were unable to positively conclude that Dilantin was the cause of Plaintiff’s injuries

and damages until recently, within the statute of limitations. Instead, Plaintiff were advised for

years that his injuries were caused by illnesses and diseases other than Dilantin. Defendants’

misrepresentations of safety and efficacy included the false representation that, if Plaintiff suffered

acute episodes of Dilantin toxicity based on high serum levels of Dilantin, her side effects would

be reversible and entirely resolve if Plaintiff briefly stopped taking Dilantin and resumed Dilantin

therapy at a later date. Defendants are estopped from relying on any statute of limitations because

of their intentional concealment of these facts.

       108.    Plaintiff had no knowledge that Defendants were engaged in the wrongdoing

alleged herein. Because of Defendants’ fraudulent acts and concealment, Plaintiff and her

prescribing physicians could not have reasonably discovered the wrongdoing at an earlier date.

Further, the economics of the fraud must be considered in context. Defendants had the ability to

and did spend enormous amounts of money in furtherance of their purpose of marketing,

promoting and/or distributing their blockbuster drug Dilantin, notwithstanding the known or

reasonably known risks. Plaintiff and her prescribing physicians could not have afforded and could

not have reasonably conducted studies to determine the nature, extent and identity of the health

risks at issue in this Complaint and, instead, were required to and did rely on Defendants’

representations.   Accordingly, Defendants are precluded by estoppel and/or the doctrine of

fraudulent concealment from relying upon any statute of limitations.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 41
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 42 of 53 Pageid#: 42




                                   V.       CAUSES OF ACTION

                                            FIRST COUNT

               FRAUD, FRAUDULENT CONCEALMENT AND INTENTIONAL
                             MISREPRESENTATION

        109.    Plaintiff incorporate by reference each and every paragraph of this Complaint as

though set forth in full in this cause of action.

        110.    At all material times, Defendants were engaged in the business of manufacturing,

labeling, testing, marketing, distributing, promoting and selling Dilantin.

        111.    Defendants knowingly and intentionally and/or negligently with the intent that

persons would rely on them made misrepresentations of material facts in the advertising,

marketing, distribution and sale of Dilantin regarding its safety and use, with the intent to mislead

other persons, including consumers and physicians, which Plaintiff’s physicians and Plaintiff

relied upon with the result that Plaintiff was damaged.

        112.    Defendants deliberately and intentionally misrepresented to and omitted and/or

concealed material facts from consumers, including Plaintiff and her prescribing physicians, that

Dilantin was safe when used as intended. Such misrepresentations, omissions, and concealments

of facts include, but are not limited to:

        •       Failing to disclose, and/or intentionally concealing, the results of tests reflecting the

                risks of cerebellar atrophy and other neurological injuries associated with the use

                of Dilantin;

        •       Failing to include adequate warnings about the potential and actual risks of

                cerebellar atrophy, permanent cerebellar ataxia, speech impairments, cognitive

                deficits and the nature, scope, severity, and duration of these serious adverse

                effects;


PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 42
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 43 of 53 Pageid#: 43




      •      Concealing the known incidents of cerebellar atrophy and cognitive deficits;

      •      Engaging in fraudulent and misleading promotional and marketing activities,

             including placing advertisements in medical journals, technical booths at the ILAE

             and AAN conferences, CME or satellite symposiums, and scientific meetings;

      •      Fraudulently promoting and marketing Dilantin alongside Neurontin;

      •      From 1993 through the present, Defendants engaged in a systematic failure to

             ensure that Dilantin products were made in compliance with Current Good

             Manufacturing Practices (CGMP) and ensure that Dilantin was manufactured

             pursuant to proper and adequate specifications and formulations;

      •      From the 1960’s through the present, Defendants partnered with nonprofit

             organizations, including the American Epilepsy Society and American Foundation

             for Epilepsy, for the improper purpose of increasing sales of Dilantin without

             disclosing to consumers the extent of Defendants’ involvement with the nonprofit

             organizations or the risks associated with the drug;

      •      Defendants knowingly concealed the results of Dr. Manfred Hauben and Dr.

             Andrew Bates’ safety signal analysis from Plaintiff and her prescribing physicians;

      •      Defendants intentionally misrepresented to, and omitted and/or concealed material

             facts from, at-risk populations, including Plaintiff and her respective prescribing

             physicians, with regard to the increased risk of cerebellar atrophy;

      •      Defendants have not disclosed to prescribing physicians that they never conducted

             adequate randomized controlled trials or safety studies to prove chronic Dilantin

             therapy was safe;




PLAINTIFF’S ORIGINAL COMPLAINT                                                         PAGE 43
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 44 of 53 Pageid#: 44




      •      Defendants chose to warn consumers and prescribing physicians in foreign

             countries regarding the risk of cerebellar atrophy from Dilantin, yet chose not to

             warn U.S. patients and healthcare providers, including Plaintiff’s prescribing

             physicians;

      •      Defendants failed to disclose to Plaintiff and her prescribing physicians that

             Dilantin lacks efficacy and its risks outweigh the benefits of the drug;

      •      Defendants failed to disclose to Plaintiff and her prescribing physicians that safer

             alternative anti-epileptic drugs exist that do not carry a risk of cerebellar atrophy;

      •      Defendants failed to disclose that patients can be screened and genetically

             phenotyped prior to being prescribed to Dilantin in order to screen for CYP2C9*2

             or *3 variants and avoid increased risks of cerebellar atrophy from impaired

             pharmacokinetics;

      •      That irreversible cerebellar degeneration and atrophy can begin as soon as Dilantin

             is taken, within days or weeks of therapy, and over short or long periods of time;

      •      Recommended doses can lead to toxic levels of serum concentrations that

             contribute to cerebellar atrophy, ataxia, loss of locomotion, and other neurological

             impairments;

      •      One-time exposure to Dilantin can cause permanent and irreversible cerebellar

             damage;

      •      Case-control studies showed a greater risk, incidence and causative findings of

             moderate to severe cerebellar atrophy associated with long-term Dilantin therapy;




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 44
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 45 of 53 Pageid#: 45




       •         That the use of Therapeutic Monitoring (TDP) using free phenytoin and therapeutic

                 levels of Dilantin should be used to closely monitor patients weekly to bi-monthly

                 along with frequent neurological examinations;

       •         That several scientific groups have recommended that Dilantin not be used as a 1st

                 or 2nd line agent and recommended restricting its use in at-risk populations

                 (pregnant women, newborns, children, mentally disabled, elderly) due to risks of

                 cerebellar atrophy and adverse neurological sequelae and due to lack of efficacy.

       113.      Defendants intentionally concealed facts known to them, as alleged herein, in order

to ensure increased sales of Dilantin, including concealing facts from Plaintiff and her prescribing

physicians.

       114.      Defendants had a duty to disclose the foregoing risks and failed to do so despite

possession of material information concerning those risks. Defendants’ representations that

Dilantin was safe for its intended purpose were false as Dilantin was, in fact, dangerous to

Plaintiff’s health. Moreover, Defendants knew that their statements were false, knew of numerous

incidents of cerebellar atrophy, deaths, permanent cerebellar ataxia, speech impairments and

cognitive deficits, and knew that their omissions rendered their statements and product label false

or misleading.

       115.      Further, Defendants failed to exercise reasonable care in ascertaining the accuracy

of the safety information regarding the use of Dilantin and failed to disclose to prescribing

physicians and patients that Dilantin caused cerebellar atrophy, deaths, permanent ataxia, and

cognitive deficits, among other serious neurological adverse effects. Defendants also failed to

exercise reasonable care in communicating safety information concerning Dilantin to Plaintiff’s




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 45
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 46 of 53 Pageid#: 46




prescribing physicians and Plaintiff and/or concealed facts that were known to Defendants from

Plaintiff’s prescribing physicians and treating physicians.

       116.    Plaintiff’s prescribing and treating physicians were not aware of the falsity of the

foregoing representations, nor were Plaintiff’s prescribing physicians or treating physicians aware

that material facts concerning the safety of Dilantin had been concealed, suppressed or omitted by

Defendants. The misrepresentations were made on the dates of the communications, labeling and

marketing records identified in the Complaint, and include Defendants’ failure to disclose the

essential scientific information for the safe use of Dilantin.

       117.    In reliance upon Defendants’ misrepresentations and the absence of disclosure of

the serious health risks identified above, on the dates that Plaintiff’s prescriptions for Dilantin were

written, Plaintiff’s prescribing physicians relied on Defendants’ misrepresentations and prescribed

Dilantin to Plaintiff. Further, for the purpose of assessing the risks and benefits of prescribing

Dilantin products to Plaintiff for Plaintiff’s seizure disorder, Plaintiff’s prescribing physicians

relied on their respective education, training and experience; the Physician Desk Reference and

product label for branded Dilantin products; Defendant-sponsored medical and pharmaceutical

websites; continuing medical education conferences where Dilantin was discussed; Defendants’

sponsored medical literature on Dilantin; discussions with sales representatives for Defendants at

the time Defendants’ sales representatives visited their offices to sell Dilantin; Dear Healthcare

Professional (DHCP) letters and written materials provided by Defendants regarding Dilantin,

among other documents and communications.

       118.    Plaintiff’s prescribing physicians relied on Defendants to fairly and accurately

disclose the risk and safety information regarding the risks of cerebellar atrophy and related

neurological sequelae. The prescribing physicians were not aware of the falsity of the misleading




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 46
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 47 of 53 Pageid#: 47




safety information above (including the information identified in Paragraph 125), on which

Plaintiff’s prescribing physicians relied at the time they prescribed Dilantin to Plaintiff.

       119.    Plaintiff’s prescribing physicians have the option to prescribe a large volume of

anti-epileptic medications to their respective patients. It is impractical to place the burden on or

expect every physician to manage a medical practice, effectively treat their patients, and review

all of the available safety literature regarding every drug that may be applicable to their practice.

These obvious impracticalities are, in part, why federal regulations place the burden on drug

companies like Defendants to disclose all material safety information regarding the safe and

effective use of their drugs. It is Plaintiff’s prescribing physician’s medical practice to rely on

safety information provided by drug companies like Defendants, including but not limited to

prescribing information disseminated in labeling, Medication Guides, DHCP letters, sales

literature, symposiums and medical conferences. Plaintiff’s prescribing physicians were exposed

to, reviewed and relied upon the safety information referenced above when they analyzed the safest

and most effective AED for Plaintiff. Had Plaintiff or her prescribing physicians known of the

true risks of severe, irreversible neurotoxicity, including death, cerebellar atrophy, permanent

ataxia, dysarthria, cognitive impairments and related neurological sequelae, Plaintiff would not

have been prescribed Dilantin or taken the drug. Instead, Plaintiff’s prescribing physicians would

have prescribed a different AED with no or far less risk of these neurotoxic sequelae, including

cerebellar atrophy and related neurological injuries.

       120.    The reliance by Plaintiff and her prescribing physicians upon Defendants’

misrepresentations was justified because said misrepresentations and omissions were made by

individuals and entities that were in a position to know the true facts concerning Dilantin. Plaintiff

and Plaintiff’s prescribing physicians were not in a position to know the true facts because




PLAINTIFF’S ORIGINAL COMPLAINT                                                                 PAGE 47
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 48 of 53 Pageid#: 48




Defendants aggressively promoted the use of Dilantin and concealed the risks associated with its

use, thereby inducing Plaintiff and her prescribing physicians to use and prescribe Dilantin.

        121.    As a direct and proximate result of Defendants’ misrepresentations and/or

concealment, Plaintiff suffered conscious pain and suffering, and suffered injury and harm as

previously alleged herein.

        122.    Defendants’ conduct in concealing material facts and making the foregoing

misrepresentations, as alleged herein, was committed with conscious or reckless disregard of the

rights and safety of consumers such as Plaintiff, thereby entitling Plaintiff to punitive damages in

an amount to be determined at trial that is appropriate to punish Defendants and deter them from

similar conduct in the future. Plaintiff is not alleging any cause of action of fraud on the FDA.

                                         SECOND COUNT

BREACH OF IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR

                                   A PARTICULAR PURPOSE

        123.    Plaintiff incorporates by reference each and every paragraph of this Complaint as

though set forth in full in this cause of action.

        124.    Defendants manufactured, marketed, sold, and distributed Dilantin.

        125.    At the time Defendants marketed, sold and distributed Dilantin for use by Plaintiff,

Defendants implied that Dilantin would be merchantable, such that Dilantin would pass without

objection in the trade, and that Dilantin was fit for the ordinary purposes for which such goods are

used and was adequately labeled.

        126.    At the time Defendants marketed, sold and distributed Dilantin for use by Plaintiff,

Defendants knew that the ordinary purpose for which Dilantin was used was as an anti-seizure

medication.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 48
  Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 49 of 53 Pageid#: 49




          127.   At all times material, Dilantin was unreasonably dangerous for use as an anti-

seizure medication or for other reasonably foreseeable purposes.

          128.   The unreasonably dangerous condition of Dilantin existed when the goods left the

Defendants’ hands.

          129.   At all times material, Defendants had reason to know the particular purpose for

which prescribing physicians required or prescribed Dilantin for their patients.

          130.   At all times material, Defendants had reason to know that prescribing physicians

on behalf of their patients were relying on Defendants’ skill and judgment to furnish appropriate

goods.

          131.   Plaintiff’s prescribing physicians in fact reasonably relied on the skill, superior

knowledge, and judgment of Defendants as to whether Dilantin was safe and fit for its particular

use.

          132.   Plaintiff used Dilantin which was made available to Plaintiff’s prescribing

physicians by the Defendants. Due to Defendants’ wrongful conduct as alleged herein, Plaintiff

could not have known about the risks and side effects associated with Dilantin before she ingested

it.

          133.   Contrary to the applicable implied warranties, Dilantin was not merchantable and

was not safe or fit for its particular purpose.

          134.   As a direct and proximate result of Defendants’ breach of each of the implied

warranties, Plaintiff suffered conscious pain and suffering, injury and harm as previously alleged

herein.

          135.   Defendants’ aforementioned conduct was willful and wanton, or was so reckless as

to evidence a conscious disregard for the safety of consumers such as Plaintiff, that Plaintiff is




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 49
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 50 of 53 Pageid#: 50




entitled to punitive damages in an amount to be determined at trial that is appropriate to punish

Defendants for their conduct and to prevent them and others from acting in a similar way.

                                         THIRD COUNT

                            BREACH OF EXPRESS WARRANTY

       136.    Plaintiff incorporates by reference each and every paragraph of this complaint as

though set forth in full in this cause of action.

       137.    Defendants expressly warranted that Dilantin was safe for use by consumers,

including for long-term use. Specifically, Defendants represented to healthcare professionals and

the public, including Plaintiff, that Dilantin was a safe and effective seizure management product

and that it could be safely and appropriately used by all populations. Additionally, Defendants

aggressively marketed Dilantin to the public and healthcare professionals, including Plaintiff, for

use in all populations for the long-term prevention of seizures. Defendants have sponsored

considerable television, print and internet advertising initiatives that falsely over-promoted the

benefits, and understated the risks, of Dilantin including directly to Plaintiff. Had Defendants

included the critical safety information referenced above in their advertising and promotional

campaigns, Plaintiff would not have used or been prescribed Dilantin. Moreover, the Dilantin

label itself is an express warranty regarding the safe and effective nature of the drug. In addition

to the advertisements referenced above, Plaintiff’s prescribing physician relied on the label with

respect to the administration of Dilantin to Plaintiff.

       138.    Dilantin does not conform to these express representations because it is not “safe”

as represented by Defendants for the reasons stated above, including but not limited to “safe” for

use by individuals such as Plaintiff.




PLAINTIFF’S ORIGINAL COMPLAINT                                                             PAGE 50
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 51 of 53 Pageid#: 51




        139.    Plaintiff were not aware of the falsity of the foregoing representations, nor were

 Plaintiff aware that material facts concerning the safety of Dilantin had been concealed or omitted.

 In reliance upon Defendants’ warranties that Dilantin was safe for use by the public (and the

 absence of disclosure of the serious health risks), Plaintiff were prescribed Dilantin. Had Plaintiff

 known the true facts concerning the risks associated with Dilantin, Plaintiff would not have

 purchased or Plaintiff would not have taken it and would not have been injured. By virtue of their

 wrongful conduct described herein, Defendants breached their express warranties to Plaintiff. As

 a direct and proximate result, Plaintiff suffered the actual damages described herein.

                                             FOURTH COUNT

               ALTER EGO, CORPORATE LIABILITY AND CIVIL CONSPIRACY

        140.    Plaintiff incorporates by reference each and every paragraph of this complaint as

though set forth in full in this cause of action.

        141.    At all times material, each of the Defendants was the agent, servant, partner, aider

and abettor, co-conspirator and/or joint-venturer of each of the other Defendants herein and were

at all times operating and acting within the purpose and scope of said agency, service, employment,

partnership, conspiracy and/or joint venture and rendered substantial assistance and

encouragement to the other Defendants, knowing that their conduct constituted a breach of duty

owed to Plaintiff.

        142.    Defendants entered into a civil conspiracy and agreements whereby they created an

atmosphere of misrepresentations and deceit which allowed Defendants to sell Dilantin without

adequate warnings to prescribing physicians and patients.

        143.    There exists and, at all times herein mentioned, there existed a unity of interest in

ownership between Defendants such that any individuality and separateness between Defendants




PLAINTIFF’S ORIGINAL COMPLAINT                                                               PAGE 51
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 52 of 53 Pageid#: 52




has ceased and these Defendants are alter ego of each other and exerted control over each other.

Adherence to the fiction of separate existence of Defendants as an entity distinct from other certain

Defendants will permit an abuse of the corporate privilege and would sanction a fraud and would

promote injustice.

          144.    Defendants were engaged in the business of, or were successors in interest to

entities engaged in the business of researching, designing, formulating, compounding, testing,

manufacturing, producing, processing, assembling, inspecting, distributing, marketing, labeling,

promoting, packaging, prescribing and/or advertising for sale, and selling Dilantin for the use and

ingestion by Plaintiff and other users. As such, each Defendant is individually as well as jointly

and severally liable to the Plaintiff for Plaintiff’s damages.

          145.    At all times herein mentioned, the officers and/or directors of the Defendants

participated in, authorized and/or directed the production and promotion of the aforementioned

products when they knew or, with the exercise of reasonable care and diligence, should have

known of the hazards and dangerous propensities of Dilantin and thereby actively participated in

the tortious conduct which resulted in the injuries suffered by Plaintiff.

          WHERFORE, Plaintiff prays for judgment and an award of executions, jointly and

severally, against all Defendants in a sum to be determined by the jury for compensatory damages,

punitive damages, costs of this suit, all applicable interest, and such other relief as this Court deems

proper.

DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury on all issues so triable in this civil action.



                                                          Respectfully submitted,




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 52
 Case 5:20-cv-00065-TTC Document 1 Filed 10/08/20 Page 53 of 53 Pageid#: 53




                                        /s/Brielle M. Hunt
                                        Michael G. Phelan (VSB No.: 29725)
                                        Brielle M. Hunt (VSB No.: 87652)
                                        PHELAN PETTY, PLC
                                        3315 West Broad Street
                                        Richmond, VA 23230
                                        Telephone: 804.980.7100
                                        mphelan@phelanpetty.com
                                        bhunt@phelanpetty.com

                                        Robert A. Mosier*
                                        California Bar No. 164241
                                        SANDERS PHILLIPS GROSSMAN
                                        2860 Michelle Drive, Suite 220
                                        Irvine, CA 92630
                                        Telephone: (949) 233-7002
                                        Facsimile: (888) 307-7697
                                        rmosier@thesandersfirm.com

                                        Connor G. Sheehan*
                                        Texas Bar No. 24046827
                                        csheehan@dunnsheehan.com
                                        DUNN SHEEHAN LLP
                                        3400 Carlisle Street, Suite 200
                                        Dallas, Texas 75204
                                        Phone: 214.866.0077
                                        Fax: 214.866.0070
                                        *pro hac vice applications forthcoming

                                        ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                             PAGE 53
